Kernochan, J.
(dissenting). The evidence establishes that the complainant, a retail ice dealer, was followed on his rounds serving customers by the appellants, servants of a wholesale ice company from which the complainant had previously purchased his supplies of ice. The complainant was convinced that appellants were intent upon taking his customers away from him, in fact there is testimony that if the complainant would again patronize the ice com*93pany the actions of the appellants would cease. Section 722, subdivision 2 of the Penal Law, is upon its face very broad, so broad in fact that appellate courts must limit its application. In this case the appellants did nothing disorderly and I cannot avoid the conclusion from the facts that the arrest was made not because the complainant was annoyed or " scared ” but because he wanted to stop what he considered to be unjust competition.
I vote to reverse on the law and facts, complaint dismissed.